Where a defendant suffered four non-enumerated terms to elapse before moving for judgment as in case of nonsuit for the default of the plaintiff in trying his cause, he was deemed to have waived the defaultMotion for judgment as in case of nonsuit. The cause February ?. was noticed for trial at a circuit holden in September last, and not tried. The defendant now moved for judgment as in case of nonsuit. It was objected that the defendant having neglected until now to make his motion, must be deemed to have waived his right to move for judgment, and so it was held by the Court, and the motion was denied.